If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS


LKH,                                                              UNPUBLISHED
                                                                  February 20, 2020
              Petitioner-Appellee,

v                                                                 No. 345948
                                                                  Clinton Circuit Court
ADB,                                                              Family Division
                                                                  LC No. 2018-028001-PP
              Respondent-Appellant.


Before: LETICA, P.J., and GADOLA and CAMERON, JJ.

PER CURIAM.

        Respondent appeals the trial court’s order denying his motion to terminate an April 2018
ex parte personal protection order (PPO) entered in favor of petitioner. We reverse and remand
for entry of an order granting respondent’s motion.

                         I. FACTS AND PROCEDURAL HISTORY

       The current appeal has its genesis in the events occurring in early November 2013.

                                     A. THE 2013 ASSAULT

        On petitioner’s 42nd birthday, petitioner believed that respondent, her then 47-year-old
boyfriend, had communicated with his ex-girlfriend. Petitioner later confronted respondent in
the bedroom and asked to see his phone. When petitioner checked respondent’s call history, she
directed respondent to go to the garage. According to petitioner, while they were still in the
bedroom, respondent leaned his forearm into her neck, climbed on top of her, called her a vulgar
name, and explained that he was only talking to his ex-girlfriend about Friend of the Court
paperwork. Petitioner retorted that that did not matter because he had lied to her again and she
directed him to leave her alone. Upon seeing her daughter in the area, petitioner once again
directed respondent to go.

        Thereafter, petitioner and respondent encountered each other in the garage. Their verbal
altercation continued with petitioner informing respondent that they were through and asking



                                              -1-
him if he thought she was stupid. When respondent replied affirmatively and, again, called
petitioner a name, she told him to “get the f*** out of my house [and] life.”

         Thereafter, respondent used his fist to strike petitioner in the face, saying that he wished
she died. Respondent then attempted to drag petitioner out of the garage and said he was going
to kill her.1 Petitioner fought back and respondent started to let up before calling petitioner yet
another derogatory name.

       Petitioner kicked respondent in the groin and respondent left as petitioner’s teenage son
came outside, possibly threw a rock at respondent’s car, and told respondent to leave. As
respondent departed, he threatened to ensure that petitioner’s children were removed from her
care.

        When the police later interviewed respondent, he wanted to press charges against
petitioner for assaulting him. Respondent reported that petitioner was quite jealous. That
particular morning, petitioner had repeatedly texted respondent and he had failed to respond
because he was busy. Petitioner then began to accuse respondent of cheating on her, and, by the
time respondent arrived home, petitioner was angry and wanted to see his phone. After
discovering an earlier 13-minute phone call to respondent’s ex-girlfriend, petitioner began to yell
at and strike respondent. Respondent was in the process of leaving when petitioner went out to
the garage and began to strike him again. According to respondent, he threw his left hand back
and hit petitioner’s face in order to get her off him. Recognizing that petitioner was injured by
his blow, respondent claimed that he intended to aid her; however, she began striking him again,
and, at that point, her children came outside and directed him to leave. Respondent retreated to
his ex-girlfriend’s house.

        As a result of respondent’s assault, petitioner suffered a broken nose, a laceration to the
right side of her nose, bodily bruising, a bite mark on her left tricep, and a chipped tooth.
Respondent had small scratches on his face and had an offensive wound on his left middle finger
knuckle, presumably from punching petitioner in the face.

        While there were “no reported previous disputes” between petitioner and respondent,
petitioner alleged “there were previous encounters,” one of them resulting in a bruise on her right
bicep. However, both petitioner and respondent also divulged that petitioner had caused
respondent to suffer a black eye on at least one occasion.

      As a result of respondent’s assault, he was charged criminally with assault with the intent
to commit great bodily harm less than murder, MCL 750.84, domestic violence, second offense,
MCL 750.81(4), and aggravated assault, MCL 750.81a. The prosecutor later amended the




1
  Petitioner reported to police that respondent had threatened to kill her during their argument
and that she responded by telling him to “bring it.”


                                                -2-
charges to add assault with the intent to commit murder, MCL 750.83, notifying defendant that
he was being charged as a fourth-felony offender, MCL 769.12.2

                                      B. THE 2013 PPO

        Within weeks of the initial criminal charges, petitioner also requested a PPO against
respondent. On November 21, 2013, the trial court entered an ex parte PPO prohibiting
respondent from engaging in various acts, including assaulting petitioner and her minor children
or stalking petitioner by following her, appearing within her sight, contacting her by telephone,
and sending her other communications. Respondent was served with the 2013 PPO.

       Nevertheless, after Christmas 2013, respondent attempted to contact petitioner and sent
her several texts over the course of a few days. Some of these texts expressed respondent’s
remorse; others, his love for petitioner. All of them, however, violated the 2013 PPO as well as
respondent’s bond conditions.3

                           C. THE 2013 ASSAULT CONVICTION

       In May 2014, pursuant to a Killebrew4 agreement that the sentencing guidelines would be
scored to range from 5 to 34 months, respondent pleaded nolo contendere to assault with intent
to do great bodily harm less than murder, MCL 750.84. The prosecution dismissed the
remaining criminal charges.

        At sentencing, respondent said that he was “truly sorry” and “ashamed” of his conduct.
To his credit, respondent had obtained certificates for attending seminars addressing anger
resolution, marriage and family relationships, and foundations for successful living.

       The prosecution highlighted respondent’s 1991 MDOP conviction, which began as a
domestic situation, and his 1999 misdemeanor domestic-violence conviction. Moreover, the
prosecution described respondent’s 2005 conviction for cutting telephone lines as “essentially a
domestic situation.”

       Noting that respondent was last sentenced to prison in 1993, the trial court imposed the
maximum-minimum 34-month sentence to punish respondent and to protect society. As a third-
felony offender, the court sentenced respondent to a maximum of 20 years’ imprisonment. The




2
  Respondent had three felony convictions from May 1992—malicious destruction of property,
MCL 750.377a, carrying a concealed weapon in a motor vehicle, MCL 750.227, and felony-
firearm, MCL 750.227b—and one felony conviction from 1993—receiving and concealing
stolen property, MCL 750.535.
3
  It appears that respondent was also charged with aggravated stalking, MCL 750.411i, but the
prosecution nolle prossed that charge in early 2014.
4
    People v Killebrew, 416 Mich 189; 330 NW2d 834 (1982).


                                               -3-
trial court noted that if respondent availed himself of prison programing, there might be a
rehabilitative component to his incarceration.

                                        D. THE 2017 PPO

        In 2017, shortly before respondent was paroled, petitioner filed a second petition for a
PPO against respondent, alleging that the Department of Corrections had advised her to do so.
The trial court denied petitioner’s petition.5

                                      E. THE 2017 PAROLE

        Respondent was paroled in June 2017 for fifteen months, or until September, 2018.6
Respondent’s parole conditions required respondent to wear a GPS tether for six months and to
refrain from contact with petitioner.

                                        F. THE 2018 PPO

        On April 13, 2018, petitioner filed a third petition for an ex parte PPO against respondent.
Therein, petitioner noted respondent’s earlier assault, threats, and stalking. She further recounted
that respondent had repeatedly violated court orders. Petitioner also recognized that the trial
court had denied her most recent PPO request, but respondent “ha[d] to apply yet again due to
[respondent’s] habitual lack of respect for the conditions of his parole.” More specifically,
petitioner claimed that “it was reported to [respondent’s parole agent] . . . that [respondent] had
been seen numerous times” on a road by her home and was told not to travel that road. And, just
a week earlier, respondent had “followed” petitioner on Francis Road and then “continued to
tailgate” her on Forest Hill Road, which was 500 feet from her home.7 According to petitioner,
as they “approached” petitioner’s home, respondent “crept” past her vehicle “to be ‘noticed’ ”
before driving away. Petitioner alleged that she had reported this latest incident to respondent’s
parole agent, who, in turn, “made contact with [respondent] and let him know to stay away from”
her. Because this was “another in a long line of acts showing continuous disregard for orders,”


5
 Petitioner alleged that she attached a copy of the 2017 PPO petition to the petition in this case,
but it is not contained in the lower court file.
Although petitioner’s later hearing testimony suggests that the court denied her 2017 PPO
petition because respondent was incarcerated when it was filed, respondent’s pleading suggests it
was denied “as being without basis.” During oral argument, petitioner’s counsel represented that
this request was denied without prejudice and could be pursued upon respondent’s release from
prison. And, in light of the requirement that respondent wear a GPS tether, petitioner did not
request a PPO at that time.
6
   The parole board may not parole a prisoner until it has “reasonable assurance, after
consideration of all of the facts and circumstances, including the prisoner’s mental and social
attitude, that the prisoner will not become a menace to society or to the public safety.” MCL
791.233(1)(a).
7
    Respondent and petitioner lived approximately twelve miles from each other.


                                                -4-
she urged the court to grant the PPO in order to ensure “justice [was] served should he violate
once again.” Petitioner ended by indicating that respondent’s parole “coupled with continued
acts of disregard and bullying . . . brought back memories of terror[.]”

                                  1. THE 2018 EX PARTE PPO

       On April 13, 2018, based on petitioner’s allegations, the trial court entered an ex parte
PPO. The PPO prohibited respondent, in relevant part, from “assaulting, attacking, beating,
molesting, or wounding” petitioner and her children and from “threatening to kill or injure”
them. The order also prohibited respondent from stalking petitioner as defined by MCL
750.411h and MCL 750.411i, and from being “within a 1[-]mile radius of [p]etitioner’s home for
any reason.” The PPO was to remain in effect until December 31, 2028, or for more than 10½
years. Five days later, the trial court entered an amended PPO with like conditions.

         2. RESPONDENT’S MOTION TO TERMINATE THE 2018 EX PARTE PPO

        On May 7, 2018, after being served, respondent filed a motion to terminate the ex parte
PPO. Respondent explained that his parole agent had contacted him on Tuesday, April 10, 2018,
and advised him of petitioner’s accusation that he was stalking her and/or driving on a road near
her home four days earlier between the hours of 5 and 6 p.m.8 Respondent added that he had not
“traveled down Forest Hill Road since . . . 2013 and ha[d] absolutely no desire or intention in
doing so now or . . . in the future.” Respondent further stated that he had never driven a black
Jeep, and that on April 6, 2018, he and his wife left home at 7:00 a.m. “in a vehicle other than a
black Jeep[.]”9 Respondent then dropped his wife off at work at 8:00 a.m., drove himself to
work, and, after finishing for the day, picked his wife up at 5:00 p.m. in Lansing. Pursuant to an
earlier group text, respondent and his wife stopped to buy the ingredients for that evening’s
dessert. Respondent provided a receipt from Sam’s Club, time-stamped 5:23 p.m., a receipt from
a Meijer in Lansing, and a printout of the earlier group texts. Respondent further stated that he
had “no desire to have any contact or communication with the petitioner[.]” Respondent noted
that there was a no-contact order in place (presumably referring to his parole conditions) and that
he was “very willing and happy to abide” by it. Respondent repeated that he did “not want any
contact with the petitioner and fear[ed] that her continued false accusations” would “jeopardize
his freedom[.]”




8
  Respondent’s attorney later explained that, despite his repeated attempts to narrow the
timeframe for the April 6th incident, respondent’s parole agent would not share this information.
Because the report was made on Friday, a workday, and respondent was led to believe that it
occurred after petitioner finished work for the day, respondent and his attorney focused on a
timeframe consistent with typical work hours.
9
  The petition for the ex parte PPO did not mention a black Jeep, but petitioner later testified that
a black Jeep was following her.


                                                -5-
        On June 27, 2018, respondent, through counsel, filed an amended response, contending
that respondent had picked up his pregnant wife after 5:46 p.m. on Friday, April 6th. As such,
respondent asserted that petitioner’s contention that he had followed her on that day was false.

                                    3. THE 2018 HEARING

       On July 5 and August 15, 2018, the trial court held a hearing on respondent’s motion to
terminate the PPO.10 The trial court took judicial notice of respondent’s 2013 assault conviction
and the 2013 PPO,11 noting that it had presided over both matters.

        At the hearing, petitioner testified that on April 6th she was driving home on Forest Hill
Road and noticed a black Jeep “tailgating” her sometime between 10:30 a.m. to 11:30 a.m., but
probably “closer to eleven a.m.” According to petitioner, the Jeep passed by her vehicle “at a
creeping pace, and [she] noticed that it was [respondent] with a light gray sweatshirt on.”
Petitioner testified that when she saw respondent, “the instant trauma brain panic just settled in”
because she did not think respondent was allowed to travel down Forest Hill Road, which was
near her home. Petitioner began texting her husband, explaining that she did not “like the
following business because that’s where we started before when we had the prior situation
wherein the stalking was an issue[.]” When asked if she could be mistaken in her identification
of respondent, petitioner remained firm, stating that she did not believe she was.

        Petitioner, who was in contact with a victim-services coordinator, explained that she
quickly reported the alleged incident to respondent’s parole agent, leaving him two messages.
The following Monday morning, respondent’s parole agent told petitioner that he would look
into her allegation and mentioned that there was no current PPO on file. Petitioner told
respondent’s parole agent that she “was very uncomfortable” with respondent’s actions, but she
did not state that she felt “threatened by his behavior[.]”

         Petitioner continued emailing with the victim-services coordinator, who advised her to
file the PPO petition. Petitioner did so on April 13th.

         Contrary to respondent’s assertions in his motion to terminate the 2018 PPO, petitioner
testified that she had seen respondent on Forest Hill Road at least three times, including once
with his visibly pregnant wife in the Jeep in March. Petitioner did not report this contact because
it occurred five minutes from her home when they were both driving and petitioner believed “it’s
happenstance.” Petitioner volunteered that she did not understand why respondent’s attorney
had gathered information pertaining to the evening of April 6th because it had nothing to do with
the 11 o’clock timeframe that she had reported to respondent’s parole agent.12



10
  The hearing was continued to a second day in light of respondent’s lack of notice regarding the
timeframe of the alleged vehicle-following incident on April 6th.
11
  The 2013 PPO expired in December 2015 while respondent was incarcerated. Petitioner did
not seek to have the PPO extended in the manner permitted by MCR 3.707(B).
12
     See footnote 8.


                                                -6-
       Respondent testified at the hearing in greater detail concerning the same facts described
in his motion to terminate the ex parte PPO. Respondent also called numerous witnesses to
corroborate his testimony.

        Contrary to petitioner’s hearing testimony regarding her positive identification of
respondent, respondent’s parole agent testified that petitioner had reported that the Jeep’s driver
“could have been” respondent. After investigating petitioner’s allegations by talking to
respondent, respondent’s wife, and respondent’s mother-in-law, respondent’s parole agent
concluded that respondent had not violated his parole because the black Jeep owned by
respondent’s wife had been parked in their driveway and the couple had used a different vehicle
to travel to work on April 6th. Moreover, contrary to petitioner’s allegations, petitioner had
never reported to respondent’s parole agent that respondent had been around her home several
times. In fact, respondent volunteered to be placed on a GPS tether again in order to avoid future
allegations by petitioner against him. In sum, to respondent’s parole agent’s knowledge,
respondent was fully compliant with his parole conditions.

       Respondent’s wife testified that after respondent was paroled in June of 2017, he lived
with her. Contrary to petitioner’s testimony, respondent’s wife testified that to her knowledge,
respondent had never been in contact with petitioner. Respondent’s wife further testified that
respondent had never driven her Jeep because she used it to drive to work before March 30,
2018. In fact, respondent’s wife was confident that the Jeep had been parked in their driveway
on April 6th because she and respondent had recently begun commuting together since they were
now working in the same vicinity and could save money doing so in the weeks before she gave
birth. And, finally, respondent’s wife testified that she did not recall ever making eye contact
with petitioner while she was driving.

        Respondent testified that he did not follow petitioner as alleged in her PPO petition.
Indeed, respondent had had no contact with petitioner since being paroled in June 2017, and he
had done nothing since his release to warrant the issuance of a PPO. Moreover, when respondent
encountered petitioner’s ex-husband and her daughter while at a restaurant with his wife and
mother-in-law, he immediately contacted his parole agent to inform him of this chance encounter
and his party left after finishing their food.

       Respondent drove a 2017 Dodge Ram and he had never driven his wife’s Jeep, rendering
impossible petitioner’s testimony that she had encountered the couple on several occasions while
he was driving that vehicle. Respondent further testified that he never traveled on Forest Hill
Road.

        On April 6th, respondent was working with Joshua Eyer, hanging drywall. Respondent
used his credit card to purchase gas at one Speedway gas station and lunch from another
Speedway nearby. Videotape from the second Speedway showed respondent there at 12:15 p.m.
At that point, respondent was approximately an hour from respondent’s home. A rewards receipt
confirmed that respondent had purchased fuel at the first Speedway at 8 a.m. and other food
items shortly after noon.




                                               -7-
        Eyer also testified that he and respondent were hanging drywall on April 6th. Eyer also
confirmed that he and respondent went to lunch at Speedway and returned to work. Eyer’s
girlfriend further supported respondent and Eyer’s testimony that they had worked that day.

      After the May 2018 hearing date, respondent had twice seen petitioner at a mall close to
where he worked. Both times, respondent avoided any contact and reported these near
encounters to his parole agent.

        At the close of testimony, the trial court denied respondent’s motion to terminate the ex
parte PPO. The court discussed the parties’ focus on the April 6th incident, inquiring whether
there was anything additional in light of respondent’s 2013 PPO and criminal conviction.
Respondent’s counsel explained that he saw the question as being whether the April 6th incident
prompted petitioner’s filing. The court retorted that it viewed the matter more broadly, adding
that petitioner “articulated and demonstrated concerns and fear” of respondent, and given
respondent’s previous assault against petitioner, petitioner would want a PPO against respondent
because “there are long[-]term emotional injuries that exist well beyond what may have resolved
physically.” Although the trial court recognized that this put respondent in the position of
wondering whether the matter was “ever over for him,” it suggested that petitioner would “have
legitimate reasons” to seek a PPO in light of her “significant injuries.” The court ended by
stating that petitioner “always has the opportunity . . . to come in and say hey, look, I’m over it,
I’m done, I want to just let it go.”

                  4. RESPONDENT’S MOTION FOR RECONSIDERATION

        Respondent subsequently filed a motion for relief from judgment, a judgment
notwithstanding the verdict, a new trial, for reconsideration, and for correction of the record,
which the trial court treated as a motion for reconsideration. Respondent argued that the PPO
should have been terminated because the trial court essentially determined that the allegations
concerning the April 6th incident did not occur, and the trial court did not make any other
findings that would justify the continuance of the PPO. Respondent also argued that the trial
court therefore improperly denied respondent’s motion to terminate the PPO solely on the basis
of his history with petitioner. The trial court denied respondent’s motion in an order that
included the following language:

       [T]his Court could not conclude that [r]espondent had chased and tailgated
       [p]etitioner. The Court did, however, note that [p]etitioner remains justifiably
       frightened and fearful of [r]espondent given that he had severely beaten her
       several years prior, resulting in [r]espondent’s incarceration with the Michigan
       Department of Corrections. The Court further concluded that a reasonable person
       would feel frightened and terrorized by [r]espondent, given the extent of physical
       and psychological damage and harm he inflicted on [p]etitioner.

       This appeal followed.




                                                -8-
                                          II. ANALYSIS

        On appeal, respondent argues that the trial court abused its discretion by denying his
motion to terminate the ex parte PPO. Respondent also argues that there was insufficient
evidence to establish reasonable cause to satisfy MCL 600.2950 because “the allegations
Petitioner made in seeking a PPO were proven false, and nothing has occurred since
Respondent’s release from prison to justify a new PPO[.]”

        This Court reviews a trial court’s decision regarding the termination of a PPO for an
abuse of discretion. Pickering v Pickering, 253 Mich App 694, 700-701; 659 NW2d 649 (2002).
“An abuse of discretion occurs when the trial court’s decision is outside the range of reasonable
and principled outcomes.” Pirgu v United Servs Auto Ass’n, 499 Mich 269, 274; 884 NW2d 257
(2016).

        MCL 600.2950(4) requires a trial court to issue a PPO “if the court determines that there
is reasonable cause to believe that the individual to be restrained . . . may commit 1 or more of
the acts listed in [MCL 600.2950(1)].” In the context of probable cause for an arrest,
“ ‘[r]easonable cause’ ” [has been described as] having enough information to lead an ordinarily
careful person to believe that the defendant [had] committed a crime.” People v Freeman, 240
Mich App 235, 236; 612 NW2d 824 (2000), citing CJI2d 13.5(4) [now M Crim JI 13.5(2)].
Thus, the question here is whether the known facts in this case are such that they would cause a
reasonable person to reasonably conclude that respondent may commit one or more of the acts
listed in MCL 600.2950(1). The words “may commit” are forward-looking in contrast to a
backward-looking, past-tense word like “committed.” Compare 600.2950a(3) (the court may
issue a PPO “if the respondent has been convicted of a sexual assault of the petitioner, or the
respondent has been convicted of furnishing obscene material to the petitioner[.]”); see also IME
v DBS, 306 Mich App 426, 436; 857 NW2d 667 (2014) (the fact that a respondent’s status as
having been convicted of sexually assaulting the petitioner satisfies the minimum requirements
for issuing a PPO does not violate due process). Moreover, the word “may” suggests that the
known facts demonstrate a possibility, rather than a probability or certainty, that respondent will
commit 1 or more of the acts listed in MCL 600.2950(1).

        In pertinent part, the acts included in MCL 600.2950(1) are “[a]ssaulting, attacking,
beating, molesting, or wounding” and “[a]ny other specific act or conduct that imposes upon or
interferes with personal liberty or that causes a reasonable apprehension of violence” if those acts
are committed by a former dating partner or one who previously shared another’s home.

         The petitioner has the initial burden of demonstrating to the trial court that there exists
reasonable cause for the trial court to issue a PPO, and then “of establishing a justification for the
continuance of a PPO at a hearing on the respondent’s motion to terminate the PPO[.]” Hayford
v Hayford, 279 Mich App 324, 326; 760 NW2d 503 (2008). In deciding whether to issue a PPO,
the trial court must consider “[t]estimony, documents, or other evidence offered in support of the
request” for a PPO. MCL 600.2950(4)(a). Pursuant to MCL 600.2950(4)(b), the trial court must
also consider whether the respondent has “previously committed or threatened to commit” an act
listed in MCL 600.2950(1).



                                                 -9-
        In this case, the record certainly supports the trial court’s determination that respondent
had previously committed one the prohibited acts by MCL 600.2950(1), when he assaulted and
wounded petitioner in 2013. Indeed, the trial court took judicial notice of respondent’s 2013
conviction for assault with intent to do great bodily harm less than murder in relation to injuries
that he had inflicted upon petitioner five years earlier. See MCL 600.2950(4)(b). The hearing
testimony also supported the trial court’s conclusion that respondent’s previous actions caused “a
reasonable apprehension of violence” on the part of petitioner, leading her to seek the 2013 PPO,
of which the trial court also took judicial notice. See MCL 600.2950(1)(l). More specifically,
petitioner testified that she was “very uncomfortable” and “the instant trauma brain panic just
settled in” when she believed she saw respondent near her home in April 2018.

        But the reality is that petitioner had not seen respondent near her home. As recognized
by the trial court, petitioner did not meet her burden of showing that respondent was near her
home. To the contrary, respondent presented proof through receipts, witnesses, and a videotape
that he was over an hour away when petitioner claims she saw him purposefully following her
near her home before he deliberately slowed down so that she would notice him before he drove
off.

        The record plainly demonstrates that petitioner and respondent were no longer in a dating
relationship and did not live together. Petitioner married another man. Likewise, respondent
married another woman, and, recently, his wife gave birth to their child. At his original
sentencing, respondent apologized for his actions and had already successfully completed
seminars addressing anger resolution and familial relationships. And, after completing a 34-
month prison sentence, respondent was paroled. At the hearing on respondent’s motion to
terminate the PPO, respondent testified that he had no desire to have any contact or
communication with petitioner. Respondent further described various situations where he
avoided contact with petitioner as well as her family members. Respondent even offered to
resume wearing a GPS tether in order to be able to document his whereabouts and to demonstrate
his commitment to avoiding contact with petitioner.

        Like the trial court we acknowledge petitioner’s fear that respondent’s past conduct may
reoccur; nevertheless, the court must render its decision based on known objective information
giving rise to reasonable cause. And, although past is often prologue, we must recognize that is
not always necessarily so. The circumstances under which respondent assaulted petitioner in
2013 are vastly different than those that existed in 2018. Based on the evidence and testimony
presented in this case, a reasonable person could not reasonably conclude that there was a
possibility that respondent would assault petitioner or engage in other specific acts or conduct
that caused a reasonable apprehension of violence in petitioner in the future just because
respondent had done so five years earlier.

        Indeed, petitioner sought the PPO because she believed that respondent was violating his
parole conditions by engaging in the alleged April 6th vehicle-following incident, not because of
respondent’s past actions. This is why the parties focused on the April 6th event at the hearing.
Certainly, if the facts demonstrated that respondent had been following petitioner, a reasonable
person could conclude that petitioner met her burden of showing that respondent might commit
one of the prohibited acts under MCL 600.2950(1). However, the known objective evidence
below established that respondent had not followed petitioner and was fully compliant with his

                                               -10-
parole conditions. Accordingly, the trial court abused its discretion in denying respondent’s
motion to terminate the PPO.

       Reversed and remanded for entry of an order granting respondent’s motion to terminate
the PPO. We do not retain jurisdiction.



                                                         /s/ Anica Letica
                                                         /s/ Michael F. Gadola
                                                         /s/ Thomas C. Cameron




                                            -11-